Case 7:19-mj-02172 Document 1 Filed on 09/09/19 in TXSD Page 1 of 1

AO 91 {Rev 8/01} — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF
McALLEN DIVISION

 

UNITED STATES OF AMERICA
ve.

Rene Danilo Hernandez-Medina

CRIMINAL COMPLAINT

Case Number: M-19- Z20TZ-M

IAE YOB: 1971
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about September 7, 2019 in Hidaigo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or

the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Title 8 United States Code, Section(s) 1326 . (Felony)
1 further state that I am a(n} Border Patrol Agent and that this complaint is based on the
following facts:

Rene Danilo Hernandez-Medina was encountered by Border Patrol Agents near Los Ebanos, Texas on September 7, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on September 7, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on October 18, 2000 through Phoenix, Arizona. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On December 11, 1997, the Defendant was convicted of Possession of Controlled Substance and sentenced to
sixteen (16) months confinement.

fygeved AUSA LC - GARCIA

  

 

 

Continued on the attached sheet and made a part of this complaint: | | es [ x|No {
|
Sworn to before me and subscribed in my presence, et 2 of sonkvat MAT
September 9, 2019 gy AS  - —— | os _—~ Border Patrol Agenn

 

 

 
 

 

Peter E. Ormsby , U.S. Magistrate Judge = é
Name and Title of Judicial Officer ; Signature of Judicial Officer L |

 

 
